Earl Lee High v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-004-CR

     EARL LEE HIGH,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 77th District Court
Limestone County, Texas
Trial Court # 9723-A
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Earl Lee High pleaded guilty to possession of less than one gram of cocaine.  He pleaded true
to the State’s enhancement allegations.  Pursuant to a plea bargain, the court sentenced him to
twenty years’ imprisonment.  High timely filed a notice of appeal.
      The trial court’s certification regarding High’s right of appeal states, “[T]his criminal case
. . . is a plea-bargain case, and the defendant has NO right of appeal.”  Rule of Appellate
Procedure 25.2(d) provides in pertinent part, “The appeal must be dismissed if a certification that
shows the defendant has the right of appeal has not been made a part of the record under these
rules.”  Tex. R. App. P. 25.2(d).
      The trial court’s certification affirmatively shows that High has no right of appeal. 
Accordingly, we dismiss the appeal.  Id.; see Walker v. State, No. 10-03-141-CR, slip op. at 3,
2003 Tex. App. LEXIS 4589, at *5 (Tex. App.—Waco May 28, 2003, no pet. h.).

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed June 4, 2003
Publish
[CR25]